Atkinson, Justice.
This is a suit praying for injunction to prevent further proceedings by distress warrant, and for general and special damages caused by unauthorized interference with plaintiff’s possession. The ground of equitable relief was alleged insolvency of the defendants. When the case was before this court on demurrer it was said that “the plaintiff did not have a *193full, adequate, and complete remedy at law, and was entitled to go into a court of equity in order that he might obtain an adjudication of all the matters in controversy.” Welch v. Williford, 177 Ga. 837, 839 (171 S. E. 768). On the subsequent trial the plaintiff introduced evidence tending to sustain the allegations as to damages, but not sufficient evidence to show insolvency of the defendants. On account of this failure the judge entered a judgment of nonsuit.
“Equity seeks always to do complete justice; and hence, having the parties before the court rightfully, it will proceed to give full relief to all parties in reference to the subject-matter of the suit, provided the court has jurisdiction for that purpose.” Code of 1933, § 37-105. Under this principle the judge should have allowed the. plaintiff to go to the jury on the question of damages. The grant of nonsuit was erroneous.

Judgment rev&rsed.


All the Justices concur, except Beclc, P. J., who dissents.

Gilbert and Bell, JJ., concur in the résult.